IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
TODD S. WILLIAMS,

              Petitioner,

v.                                                       Case No. 5D17-2459

STATE OF FLORIDA,

              Respondent.
________________________________
Opinion filed September 18, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Todd S. Williams, Lake Butler, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the January 11, 2017,

order denying Petitioner’s pro se motion for postconviction relief, filed in Case No. 2012-

CF-1164-A, in the Circuit Court in and for Citrus County, Florida. See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., SAWAYA and EDWARDS, JJ., concur.